Title: To Thomas Jefferson from Ralph Mather, 27 March 1801
From: Mather, Ralph
To: Jefferson, Thomas


Calais, 27 Mch. 1801. While awaiting a passport for Paris, he wishes to congratulate TJ on his “late preference and appointment to the government of the U.S.” He trusts that TJ recollects their introduction in 1792 by Mr. Muhlenberg at the instance of “the late Mr. Miller, my wife’s father, the oldest settler or one of them in office in Philadelphia.” He showed TJ some half-cent coins at the request of Matthew Boulton and then mentioned the desire of Lee & Son of Smyrna to offer their assistance in the matter of the Algerine corsairs. TJ was good enough to peruse a letter relating to it. Arriving from England as the representative of English commercial interests, Mather did well until “politics became unsettled, thereby trade convulsed.” In 1797 he shipped a valuable cargo that was taken and condemned by the infamous Judge Cambould at the vice-admiralty court at Môle St. Nicolas. Despite the severe loss, he still maintains land in the Genesee Valley of New York that he purchased in 1794 from Sir William Pulteney. Coupled with new business connections near Leeds and at London and Staffordshire, he does not doubt his ability to recoup his losses. He is an agent for Baron Luigi La Greca of Naples and Messrs. Willinks of Amsterdam, and suggests that an appointment as acting consul at Le Havre “would help a great sufferer.” He asks no compensation “but merely the influence to be derived” from the office. In a conversation with an English baronet he learned that Britain has no intention of negotiating a peace with France or a treaty with the Baltic nations. The baronet also blamed grain and flour shortages in England on bounties and government interference in trade. For a long time, Mather has known that better and cheaper modes of procuring cloth for the government could be employed and has stated that fact to Rufus King. He particularly recommends the textile firm of J. J. J. & William Taylor of Leeds as “real makers” who would “give goods on lower terms.” Samples have been sent to Mr. Whelen, and Mather includes a price list for different types of cloth. He also recommends the work of hatmaker Joseph Tilstone at Newcastle, Staffordshire, whom he expects will write Mr. Whelen as well. Tilstone has a contract for 48,000 hats for a house in London, which will sell them abroad. Copper, iron bolts, and slops are best obtained in London, but better and cheaper shirts can be had at Lisle in Flanders, where he also  recommends purchasing linens and bleaching them to reduce the price. In France, flax is cheaper and best for the price, while Abbeville cloth of Spanish wool is not exceded by Britain. Sail cloth, once established in France, will soon be made better and at a lower price than in England. In this manner, savings can be as high as twenty percent and a greater number of soldiers clothed at the same expence. Such direct orders also ensure a better quality cloth than the defective goods and refuse generally sent to the American and West Indian markets. In conversation with Pulteney, Mather condemned the “violence and Spirit” made by British officials in the West Indies, he being among the sufferers, which has suspended insurance and been a great inconvenience to American trade. Pulteney asked for information on the most obnoxious offenders, which he promised to show to persons of influence. Pulteney added that it was difficult to find first-rate men willing to accept a post abroad. Mather responded that the United States had a stronger claim in the West Indies than before American independence and that British efforts to subjugate such foreign territories by force had not justified the cost and left the country in a weakened condition. Pulteney was impressed with Mather’s arguments and proposed a meeting with members of the council. Mather relates these conversations to TJ to demonstrate how little British cabinet leaders know of the spoliations carried out in the West Indies. Mather also remarks “that a certain honorable judge in his treaty of 94” had been outwitted by Lord Grenville due to his lack of commercial knowledge, as proven by Article 12 of the treaty. Judges and lawyers should expound law, merchants discriminate in commercial arrangements, manufacturers set prices and select their materials, and agriculturists choose their seed and land adequate to each season and former produce. Pitt made himself a master of every argument by learning from persons in their several trades and professions. Answers to questions of trade should come from “assured quarters.” In a postscript he states Pulteney has informed him that an order has been given to lay before Parliament every specific vessel taken by the British. An annexed list of prices for foodstuffs in England and France demonstrates their cheapness in the latter place.
